                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
                              Case No.: 1:18-CR-00134-KAM-1


UNITED STATES OF AMERICA,

       Plaintiff,

vs.

DONVILLE INNISS,

      Defendant.
__________________________________________/

                  DEFENDANT’S REPLY TO GOVERNMENT’S
            RESPONSE TO DEFENDANT’S SENTENCING MEMORANDUM

       Defendant, DONVILLE INNISS (“Inniss”), by and through undersigned counsel, hereby

files this Reply to the Government’s Response to Inniss’ Sentencing Memorandum and asks this

Court to impose a below-guidelines, probationary sentence and extensive community service, and

in support thereof states as follows:

           I.       A WITHIN-GUIDELINES SENTENCE IS UNREASONABLE

       As a preliminary matter, Inniss realleges and incorporates by reference to his Sentencing

Memorandum (D.E. 125 at 4–8) the contention that his total offense level should be twenty-four (24),

not twenty-eight (28), because the offense did not involve more than one bribe and the offense conduct

was not sophisticated. A total offense level of twenty-four (24) and criminal history category of I

results in an advisory sentencing guideline range of fifty-one (51) to sixty-three (63) months

imprisonment. By contrast, the Government and Probation argue the advisory guideline range should

be seventy-eight (78) to ninety-seven (97) months’ imprisonment. Regardless of whether this

Court accepts Inniss’ or the Government’s formulation, both sets of advisory guidelines
substantially overstate the seriousness of the offense and would result in a disproportionate and

unduly lengthy sentence for a first-time, non-violent offender.

       Pursuant to 18 U.S.C. §3553(a)(2)(A), a Sentencing Court shall consider “the need for the

sentence imposed to reflect the seriousness of the offense, promote respect for the law, and provide

just punishment for the offense.” Under 18 U.S.C. §3553(a)(6), Courts must also consider “the need

to avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” Data collected from money laundering cases across the country and

within the Eastern District of New York provides ample justification for this Court to vary downward

from the clearly unreasonable guideline range and impose a probationary sentence. United States v.

Cavera, 550 F.3d 180, 189 (2d. Cir. 2008) (noting that a District Court may not presume that a

sentence within the guidelines range is reasonable).

A.     NATIONAL AVERAGE LENGTH OF MONEY LAUNDERING SENTENCES

       From October 1, 2019 through September 30, 2020, the United States Sentencing

Commission compiled sentencing data for 63,556 cases from every federal jurisdiction. See

“Preliminary 2020 Datafile, USSCFY20,” United States Sentencing Commission (January 2021).1

In 15,483 of those cases, defendants received a downward variance from the advisory guidelines

range. Id. at 27. Of those 15,483 defendants that received downward variances, 310 of them were

convicted of money laundering. Id. The average sentence for those 310 defendants was fifty (50)

months, with an average downward variance of thirty-eight (38) months below the bottom of the

advisory guideline range. Id.




1
 Available at: https://www.ussc.gov/sites/default/files/pdf/research-and-publications/federal-
sentencing-statistics/quarterly-sentencing-updates/USSC_Quarter_Report_4th_FY20.pdf

                                                  2
       The advisory guideline range of seventy-eight (78) to ninety-seven (97) months’

imprisonment advanced by the Government and Probation is significantly higher than the national

average (fifty (50) months) for those that received downward variances and overstates the

seriousness of the offense at issue here. Thus, the Court should vary downward significantly to

account for the need to prevent unwarranted disparities in sentencing of similarly situated

defendants and the need for the sentence to reflect the seriousness of the offense. See United States

v. Hemmingson, 157 F.3d 347 (5th Cir. 1998) (holding that a downward departure was proper

where one illegal $20,000 campaign contribution was not within heartland of money laundering

cases involving long-running, elaborate schemes).

B.     TYPICAL MONEY LAUNDERING SENTENCES IN THE EASTERN DISTRICT
       OF NEW YORK

       An analysis of the average sentence length imposed on defendants convicted of money

laundering in the Eastern District of New York further evidences the unreasonableness of the

advisory guideline range in this case. The Sentencing Commission’s “Interactive Data Analyzer”

revealed that, between 2015 and 2020, there were one-hundred and sixty (160) reported cases of

money laundering in this District where defendants had a criminal history category of I. See

“Interactive Data Analyzer,” United States Sentencing Commission (April 2021) (results

reproduced below). The average sentence length for those defendants was twenty-three (23)

months, with the median sentence being six (6) months. Id. It is important to note that these figures

include sentencing information for all money laundering cases, not only those in which a

downward variance was granted. Id.




                                                 3
2

          The seventy-eight (78) to ninety-seven (97) month advisory guideline range the

Government and Probation are advocating for is more than three-times the average sentence

imposed on defendants in this District. Both the national and local sentencing statistics illustrate

the absurdity of the advisory guidelines and demonstrate how they can easily be manipulated to

grossly overstate the seriousness of an offense, such as here. Consequently, the Court should place

greater emphasis on the mitigating factors in support of a below-guidelines sentence set forth in

Inniss’ Sentencing Memorandum (D.E. 125). See United States v. Adelson, 441 F.Supp.2d 506,

515 (S.D.N.Y 2006), aff’d 301 Fed. Appx. 93 (2d Cir. 2008) (“[W]here the Sentencing Guidelines

provide reasonable guidance, they are of considerable help to any judge in fashioning a sentence

that is fair, just, and reasonable. But where, as here, the calculations under the guidelines have run

so amok that they are patently absurd on their face, a Court is forced to place greater reliance on



2
    Available at: https://ida.ussc.gov/analytics/saw.dll?Dashboard

                                                  4
the more general considerations set forth in section 3553(a), as carefully applied to the particular

circumstances of the case and the human being who will bear the consequences.”).

C.      REPRESENTATIVE CASES WARRANTING A PROBATIONARY SENTENCE

        “[D]istrict judges have an obligation to consider whether to depart from the Guidelines

sentencing range or to impose a non-Guidelines sentence in every case.” See United States v.

Corsey, 723 F.3d 366, 382 (2d. Cir. 2013) (Underhill, J., concurring). Below is a collection of

sentences imposed on defendants convicted of far more serious money laundering offenses in this

District:

        1) United States v. Jonathan Flom; E.D.N.Y. Docket No. 14-CR-507-RRM:

            a) Offense Conduct:

                 Defendant, an attorney, accepted $141,300 into his bank account
                 from investors he believed to be victims of a securities fraud
                 scheme. Knowingly laundered an additional $756,168 in a
                 separate securities fraud scheme.

            b) Sentence: forty-eight (48) months

        2) United States v. Michael Dodd, Kenneth Landgaard, James Robert Shipman Jr.;
           E.D.N.Y. Docket No. 15-CR-00552-ERK:

            a) Offense Conduct:

                 Defendants conspired to launder $2.2 million of fraudulently
                 obtained proceeds from a securities scheme.

            b) Sentence (Dodd): thirty-three (33) months

            c) Sentence (Landgaard): twenty-seven (27) months

            d) Sentence (Shipman): twenty-four (24) months




                                                 5
       3) United States v. Christian Duque-Aristizabal, Jhon Hincapie-Ramirez, Henry Poveda,
          Karen Nieves-Arenales; E.D.N.Y. Docket No. 15-CR-00081-CBA:

           a) Offense Conduct:

                 Defendants were leaders of the “Guangzhou Enterprise,” an
                 international money laundering organization responsible for
                 laundering over $5 billion of narcotics proceeds for cartels based
                 in Mexico and Colombia.

           b) Sentence (Duque-Aristizabal): twenty-one (21) months

           c) Sentence (Hincapie-Ramirez): thirty-three (33) months

           d) Sentence (Poveda): thirty-three (33) months

           e) Sentence (Nieves-Arenales): time served

       4) United States v. Anatoly Kraiter; E.D.N.Y. Docket No. 10-CR-00771-NG

           a) Offense Conduct:

                  Laundered $226,870 for a Medicare fraud scheme with $77
                  million in intended losses.

           b) Sentence: thirty-seven (37) months

       5) United States v. Costas Takkas; E.D.N.Y. Docket No. 15-CR-00252-PKC

           a) Offense Conduct:

                  Laundered $3 million bribe related to award of sports marketing
                  contracts for FIFA World Cup qualifying matches.

           b) Sentence: fifteen (15) months

       These cases all involved significantly higher amounts of money than are at issue here, and

yet each defendant received a sentence substantially less than the advisory guideline range Inniss

now faces. As such, a probationary sentence coupled with extensive community service would be

sufficient – but not greater than necessary – to satisfy the factors outlined in 18 U.S.C. § 3553(a).

See Kimbrough v. United States, 552 U.S. 85, 101 (2007); see also United States v. E.L, 188




                                                 6
F.Supp.3d 152, 156 (E.D.N.Y. 2016) (stating that in sentencing a defendant, a “judge’s sense of

proportionality must be applied”).

         II.     DETERRENCE DOES NOT NECESSITATE INCARCERATION

       Although the Government listed several reasons in support of a lengthy sentence, such as

the fact that Inniss was a public official and that his case has been covered in the media, its

argument for a within-guidelines sentence is, in reality, predicated on one thing: the need to deter

criminal conduct. Yet, when fashioning a sentence under 18 U.S.C. §3553(a), a Court’s

“‘unjustified reliance upon any one factor’ suggests unreasonableness.” United States v. Pope, 554

F.3d 240, 246 (2d Cir. 2009) (internal citation omitted); see also United States v. Gardellini, 545

F.3d 1089 (D.C. Cir. 2008) (finding the Government’s argument that a defendant’s sentence was

substantively unreasonable “based on deterrence alone is flawed because it elevates one §3553(a)

factor—deterrence—above all others.”). Moreover, “the bare assertion of the need to deter,

unconnected to the background and characteristics of a defendant or the nature and circumstances

of a crime, provides only superficial support for a sentence of imprisonment.” See Corsey, 723

F.3d at 381 (Underhill, J., concurring); see also 18 U.S.C. § 3553(a)(1) (requiring that “the personal

characteristics of a defendant are to be considered equally with the nature and circumstances of

the offense”).

       The Government has not stated particularized reasons for why Inniss needs to be deterred

from committing future crimes based on his personal characteristics. Thus, the Government would

have this Court give Inniss a lengthy sentence solely to “send a message.” See Adelson, 441 F.

Supp. 2d. at 514 (stating there is “considerable evidence that even relatively short sentences can

have a strong deterrent effect on prospective ‘white collar’ offenders”). Indeed, it is difficult to

understand why Inniss would need to be deterred from committing future crimes – his political




                                                  7
career is already over, and except for the isolated conduct at issue here, Inniss has lived a law-

abiding life. See United States v. Stewart, 590 F.3d 93, 141 (2d Cir. 2009) (approving a variance

from guidelines of 78-97 months to 20 months because the defendant’s “conviction made it

‘doubtful that the defendant could pursue’ his career as an academic or translator,” and therefore

the need for further deterrence and protection of the public “is lessened because the conviction

itself ‘already visits substantial punishment on the defendant’”). Furthermore, any insinuation that

Inniss will commit future crimes because of his conviction here is pure speculation.

       Additionally, the Government argues that Inniss’ failure to “take any responsibility for his

actions” is an aggravating factor that supports “a substantial term of imprisonment.” See

Government Sentencing Memorandum at 10 (D.E. 129). Not only is this suggestion extremely

inappropriate, but it is also a violation of Inniss’ due process rights. See United States v. Whitten,

610 F.3d 168 (2d. Cir. 2010) (vacating death sentence where Government used defendant's refusal

to accept responsibility as reason to sentence him to death.). The Federal Sentencing Guidelines

treat acceptance of responsibility as a basis for leniency (see U.S.S.G. §3E1.1), “but do not provide

a harsher sentence for failure to plead.” Whitten, 610 F.3d at 195. Inniss maintains his innocence

and fully intends to appeal his conviction. Thus, it is wrong for the Government to propose that

the Court should consider Inniss’ failure to accept responsibility as a factor that warrants a

substantial prison term. For this Court to accept the Government’s invitation to do so would be to

impose a tax on Inniss for exercising his constitutional right to a jury trial.

                                      III.    CONCLUSION

       Considering the substantial mitigating factors—the guidelines overstating the seriousness

of the offense, Inniss’ personal characteristics and history, his long and meritorious community

service, his age and health, and Inniss’ low likelihood to reoffend, as well as the national and local




                                                   8
sentencing data—the Court should impose a probationary sentence, although it is below the

presumptively unreasonable advisory guideline range. See E.L., 188 F.Supp.3d at 168 (“in view of

the excessive incarceration rates in the recent past and their unnecessary, deleterious effects

on individuals sentenced, their families, society and our economy, frugality in incarceration is

prized.”).


                                                   Respectfully submitted,

                                                   GRAYROBINSON, P.A.
                                                   Attorneys for Defendant
                                                   333 S.E. 2nd Avenue, Suite 3200
                                                   Miami, Florida 33131
                                                   Telephone: (305) 416-6880
                                                   Facsimile: (305) 416-6887
                                                   joel.hirschhorn@gray-robinson.com

                                                   By:     s/Joel Hirschhorn
                                                           JOEL HIRSCHHORN
                                                           Florida Bar #104573
                                                           Admitted Pro Hac Vice




                                               9
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 14, 2021 I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

all counsel of record.

                                                   s/Joel Hirschhorn
                                                   JOEL HIRSCHHORN




                                              10
